WITHDRAWN 7-23-15
                                                         REISSUED 7-23-15




                                IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00349-CV

ROBERT WILLIAMS,
                                                        Appellant
v.

RUSSELL PARKER, INDIVIDUALLY AND
HEIR OF LAWANNA KEETH,
                                                        Appellee


                         From the 249th District Court
                            Johnson County, Texas
                          Trial Court No. C201100640


                         MEMORANDUM OPINION


      Robert Williams sued Russell Parker, individually and as heir of Lawanna Keeth,

for injuries Williams sustained in an accident with Keeth and in which Keeth died.

Williams also sued Anita Bennett, individually and as heir of Keeth.     Parker and

Bennett filed separate answers to Williams’ lawsuit. They also filed separate motions

for summary judgment. The trial court granted Parker’s motion for summary judgment
and Williams appealed. According to the record before us, Bennett’s motion remains

pending.

       By letter dated May 27, 2015, the Clerk of this Court notified Williams that his

appeal was subject to dismissal because it appeared that the trial court’s order granting

Parker’s motion for summary judgment was not a final, appealable order because it did

not appear to dispose of Williams’ claims against Bennett. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195, 205 (Tex. 2001). In the same letter, Williams was warned that

the Court would dismiss the appeal unless, within 21 days from the date of the letter, a

response was filed showing grounds for continuing the appeal.            Williams filed a

response contending that the trial court’s order was final; and if it was not, requesting

an abatement so that he could request the trial court to clarify its judgment.

       An appeal may be taken only from a final judgment. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). To be final for purposes of appeal, a judgment must

dispose of all issues and parties in a case. Sultan v. Mathew, 178 S.W.3d 747, 751 (Tex.

2005). From the record before us, it is clear that the trial court’s order was meant to

dispose of only Parker’s motion for summary judgment, not Bennett’s. There is nothing

in the record to show that Williams’ claims against Bennett have been disposed of.

       Because the trial court’s ruling on Parker’s motion for summary judgment does

not dispose of all the parties and issues, we have no jurisdiction of this appeal. Further,

because it is clear from the record before us that we have no jurisdiction of this appeal,


Williams v. Parker                                                                   Page 2
we do not believe it is appropriate to abate this appeal as requested by Williams. See

GMAC Commer. Fin., LLC v. Humboldt Wedag, Inc., No. 10-06-00047-CV, 2006 Tex. App.

LEXIS 4033 (Tex. App.—Waco May 10, 2006, no pet.) (memo. op.). See also Harrison v.

TDCJ-ID, 134 S.W.3d 490, 492-499 (Tex. App.—Waco 2004, order) (Gray, C.J.,

dissenting).

       Accordingly, this appeal is dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 25, 2015
[CV06]




Williams v. Parker                                                              Page 3